internal_revenue_service department of the treasury significant index number 08-qmqshington dc re re kkk kkk keke keke keke kk kek keke kekeek kkekkekekekekekekkekkekkker telephone number kk kek kr kee ke keke kr kek kk keke kkk kk keke person to contact refer reply to date krkekkkkkkekkekkek id kkkee x op e ep t attn keke kkeekekekekee jul krkkkkkkkk legend state a employer m group b rk kkk ere ek rr k kek kek kk kkk kkekkkkkekekekkkkeke ek employees ork kkk keke keke keke keke ek keke ker kk kkk keke kee ek keek fi oi ii ii i kk fokker rr ir rrr err erk r kok ke plan x mk rk ker kek rr rrr kr rr rrr rr rr rr rr err rrr erk kr kr rr rr rr re resolullon da kr ir i ir rr iri kk kok kkk rk ek fo rrr rr ri rr rr rk dear mekkkraeeak kerr eeek this is in response to your ruling_request dated date concerning the federal_income_tax treatment under sec_414 contributions to plan x of the internal_revenue_code code of certain the following facts and representations have been submitted state a has established various pension plans including plan xx an which are qualified under sec_401 of the code agency of state a employees are required to contribute to plan x a participating employer in plan x employer m group b is pursuant to resolution a employer m will pick up ie assume the mandatory employee contributions of group b employees in group and pay lieu of such employees paying such contributions b employees will have no option to receive the picked-up contributions in cash instead of having such contributions paid to plan x february resolution a was adopted by the employer m board qf trustees in addition based on the aforementioned facts you request a ruling that contributions made by group b employees to plan x which are picked up by employer m under the provisions of resolution a will not be included in the gross_income of the group b employees for federal_income_tax purposes kkk ker ker kkk ke kkkek kkk rk kkk kkk sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit of the code is specified in revrul_77_462 the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees under the provisions of sec_3401 a school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the revenue_ruling held further that revrul_77_462 concluded of the code the the issue of whether contributions have been picked up by an of the code is and revenue_ruling these revenue rulings established that the employer within the meaning of sec_414 addressed in revrul_81_35 c b c b following two criteria must be met that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the plan furthermore it sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial for purposes of the applicability of the employee must not be given the employer must specify in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request resolution a satisfies the criteria set forth in revrul_81_35 and rev_rul it provides that employer m will make contributions in lieu of contribution by group b employees and that group b employees may not elect to receive such contributions directly kkk kkk rk kkk kr kk kr kkk kk kkk kk kk accordingly we conclude with respect to your ruling_request that the amounts picked by employer m on behalf of the group b employees who participate in plan x shall be treated as employer contributions and will not be includible in the group b employees' gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 purposes m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan xx a a of the code for federal_income_tax withholding in addition no part of the amounts picked up by employer because we this ruling applies only if the effective date for the commencement of the pick-up cannot be any earlier than the later of the date resolution a was signed or the date the pick-up is put into effect for purposes of the application of sec_414 of the it code through a reduction in salary an offset against future slaary increases or a combination of both is immaterial whether an employer picks up contributions this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act opinion is expressed as pursuant to a salary reduction agreement within the meaning of b sec_3121 to whether the amounts in question are paid no kkk kkk kke keke kkk kkk kkk kk keke kek this ruling is directed only to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited by others as precedent sincerely yours signed joycr b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose yo
